Citation Nr: 1421095	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 60 percent for idiopathic central nervous system hypersomnolence syndrome (narcolepsy).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for idiopathic central nervous system hypersomnolence syndrome from 60 percent to 20 percent, effective March 1, 2007. 

This case was previously before the Board in January 2011 and the Board found that the reduction of the rating for the Veteran's excessive sleepiness from 60 percent to 20 percent effective March 1, 2007, was not proper and that the Veteran was entitled to restoration of the 60 percent rating for excessive sleepiness effective March 1, 2007.  The Board also denied a disability rating in excess of 60 percent for excessive sleepiness. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  A May 2012 Memorandum Decision set aside the Board's January 2011 decision for proceedings consistent with the findings of the Decision.  

In a March 2013 decision, the Board determined that the reduction of the rating for the Veteran's idiopathic central nervous system hypersomnolence syndrome from 60 percent to 20 percent, effective March 1, 2007, was not proper and that the Veteran was entitled to restoration of the 60 percent rating for idiopathic central nervous system hypersomnolence syndrome, effective March 1, 2007.  In addition, the Board denied a disability rating in excess of 60 percent for idiopathic central nervous system hypersomnolence syndrome.   The Board also remanded the issues of entitlement to service connection for sleep apnea and a TDIU.

The Veteran appealed the Board's decision with regard to the denial of a rating in excess of 60 percent for idiopathic central nervous system hypersomnolence syndrome to the United States Court of Appeals for Veterans Claims.  In an August 2013 Order, the Court granted a Joint Motion for Partial Remand, vacating the part of the Board's decision that denied a rating in excess of 60 percent for idiopathic central nervous system hypersomnolence syndrome and remanded the matter to the Board for actions consistent with Joint Motion.  The remaining issue was dismissed.

In April 2014, the Veteran's attorney submitted additional evidence along with a waiver of initial RO consideration.


REMAND

In the July 2013 Joint Motion, the parties agreed that the Board did not adequately explain why staged ratings were not warranted for service-connected idiopathic central nervous system hypersomnolence syndrome.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the Veteran last underwent a VA examination in May 2010.  Therefore, in order to adequately assess the current severity of the Veteran's disability, to include whether staged ratings are warranted, a new VA examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the remaining issues of entitlement to service connection for sleep apnea and a TDIU that were subject of the March 2013 remand, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2013, the Board remanded the claim for service connection for sleep apnea for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, the Board noted that a TDIU claim, raised by the record, required further development, to include a VA examination.  After completion of the development requested, the claims were to be readjudicated.  However, the Veteran has not yet been issued an statement of the case addressing the issue of service connection for sleep apnea, was not provided a VA examination, and the claims were not readjudicated.  Further, there is no supplemental statement of the case of record.  Therefore, a remand is again necessary to provide the Veteran with an statement of the case addressing the issue of entitlement to service connection for sleep apnea and a VA examination for the Veteran's claim for TDIU.  

Prior to arranging for the Veteran to undergo additional examination, VA must obtain and associate with the claims file all outstanding VA medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issue of entitlement to service connection for sleep apnea. Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.

2.  Obtain all outstanding VA medical records from July 2012 to the present.

3.  Schedule the Veteran for an examination with an examiner of appropriate expertise to determine the current severity of service-connected idiopathic central nervous system hypersomnolence syndrome (narcolepsy).  The examiner must review the claims file and must note that review in the report.  The complete rationale for opinions should be provided in the examination report, to include reference to pertinent evidence where appropriate.  The opinion requested in (d) and (e) should consider the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience.  The opinions should not consider the Veteran's age or any nonservice-connected disorders.

(a) Discuss of the frequency and severity of the Veteran's service-connected idiopathic central nervous system hypersomnolence syndrome (narcolepsy).  The service-connected disability is rated analogous to epilepsy under Diagnostic Code 8911, and the Veteran's narcoleptic events are viewed to be congruent with petit mal seizures, and VA may consider lay evidence competent and credible.  

(b) Address whether the frequency and severity of any bouts of excessive sleepiness are analogous to at least one major seizure in three months over the past year, or more than 10 minor seizures weekly, or are equivalent to one major seizure a month over the past year, such as a generalized tonic-clonic convulsion with unconsciousness per month over the past year.

(c) State what impact, if any, the Veteran's idiopathic central nervous system hypersomnolence syndrome (narcolepsy) has on his occupational functioning and daily living.  

(d) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected central nervous system hypersomnolence syndrome (narcolepsy). 

(e) Provide an opinion as to whether the Veteran's current employment is marginal in nature such that the Veteran is employed in a protected environment that is analogous to a family business or sheltered workshop.  The examiner should assume for the purpose of the opinion that a "sheltered workshop" is a work center that provides rehabilitation services, day treatment, training, or employment opportunities to individuals with disabilities.  Please discuss the findings of the November 2012 vocational consultant indicating that the Veteran's employment was essentially sheltered in a protected environment.  

4.  Then, readjudicate the claims.  Specifically address whether the criteria for referral for consideration of an extraschedular rating are met.  38 C.F.R. § 3.321(b)(1) (2013).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

